Citation Nr: 0518522	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1989.
 
This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York; the RO reopened the claim for service connection for a 
psychiatric disorder and then denied it on the merits. 

In the decision below, the Board reopens the claim for 
service connection for a psychiatric disorder.  The reopened 
claim for service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1990 denied the 
veteran's claim for service connection for a psychiatric 
disorder.

2.  The evidence submitted since the last final decision of 
January 1990 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial; and it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

1.  The January 1990 RO determination that denied a claim for 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004). 

2.  Evidence received since the January 1990 RO rating 
decision denying service connection for a psychiatric 
disorder is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West  2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004). 
 
In the present case, the Board reopens the claim for service 
connection for a psychiatric disorder.  Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The reopened claim is further addressed in the 
remand below.

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001. 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  The veteran 
submitted an application to reopen his claim in March 2001; 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

An RO decision in January 1990 denied service connection for 
a psychiatric disorder.  Upon the receipt of evidence which 
was not previously of record, to include a July 2001 
statement from the clinical supervisor at the Northwest 
Community Mental Health Center and a March 2002 statement 
from a staff psychiatrist at the VA Healthcare Network, 
Upstate New York at Buffalo, the RO reopened the veteran's 
claim for service connection for a psychiatric disorder in 
April 2002, but denied it on the merits. 

The evidence on file at the time of the January 1990 RO 
decision included the veteran's service medical records, 
which showed that he was discharged from service due to a 
psychiatric condition which was found to have preexisted his 
entry into service.  A VA examination in September 1989 
resulted in a diagnoses of dysthymic disorder and atypical 
dissociative disorder. 

The evidence received since the January 1990 RO decision 
noted above reveals that the veteran received treatment for 
psychiatric pathology soon after his separation from service.  
In August 2003, the veteran was again examined by a VA 
psychiatrist, who concluded that his psychiatric disorder, a 
depressive disorder, was not likely due to military service.

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  Some 
of the new evidence is material since it bears directly and 
substantially upon the specific matter under consideration.  
The Board finds that the evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the claim.  As 
such, the submittal of the evidence requires that the 
veteran's claim be reopened and adjudicated upon the merits 
subsequent to the completion of all appropriate notice and 
development.  38 C.F.R. § 3.156 (effective prior to August 
29, 2001).  Further development of the reopened claim is 
indicated, however, before de novo review; thus, it is 
addressed in the remand below.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.


REMAND

The July 2003 opinion of VA General Counsel, VAOPGCPREC 3-
2003, addressed the question of whether 38 C.F.R. § 3.304(b), 
which provides that the presumption of sound condition may be 
rebutted by clear and unmistakable evidence that an injury or 
disease existed prior to service, conflicts with 38 U.S.C.A. 
§ 1111, which provides that the presumption of sound 
condition may be rebutted by clear and unmistakable evidence 
that an injury or disease existed prior to service "and was 
not aggravated by such service".  

Pursuant to 38 U.S.C.A. § 1111, a two-pronged test is 
for consideration in determining whether the presumption 
of soundness has been rebutted.  First, VA must show by 
clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show 
by clear and unmistakable evidence that the pre-existing 
disease or injury was not aggravated by service.  
Accordingly, the case is remanded for the following 
development:


1.  The RO should take appropriate action 
to request copies of all post-service 
medical records, not already of record, 
concerning treatment received by the 
veteran for his psychiatric condition.

2.  The veteran should then be scheduled 
for a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
offer an opinion as to the likelihood 
that any current psychiatric pathology 
clearly and unmistakably preexisted the 
veteran's entrance into service, and if 
so, whether the psychiatric condition 
treated in service likely represented an 
increase in severity of such pre-existing 
disease. 

If it is determined that the veteran's 
psychiatric disorder did not preexist 
service, an opinion should be provided as 
to whether this condition had its onset 
in service or is otherwise related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


